Case 1:17-cv-02511-R.]L Document 207 Filed 04/24/19 Page 1 of 1

United States Tnurt uf fq:q:ceals

FOR THE DlSTR|CT OF COLUMB|A C|RCU|T

No. 18-5214 September Term, 2018
1 :17-cv-02511-RJL
Filed On: Apri| 24, 2019 [1184410]

United States of America,

Appe||ant
v.
AT&T, |nc., et a|.,
Appe||ees

M A N D A T E
|n accordance with the judgment of February 26, 2019, and pursuant to Federa|
Ru|e of Appe||ate Procedure 41, this constitutes the formal mandate of this court.
FOR THE CCURT:
Mark J. Langer, C|erk
BY: /s/

Ken R. Meadows
Deputy C|erk

Link to the judgment filed February 26, 2019

 

Case 1:17-cv-02511-R.]L Document 207-1 Filed 04/24/19 Page 1 of 1
USCA Case #18-5214 Document #1774862 Filed: 02/26/2019 Page 1 of 1

United §tates Court of CA]J]Jeatl£i
FOR THE DISTRICT OF COLUMBIA CIRCUlT

No. 18-5214 September Term, 2018
FILED ON: FEBRUARY 26, 2019
UNITED STATEs oF AMERICA,
APPELLANT
V.

AT&T, INC., ET AL.,
APPELLEES

Appeal from the United States District Court
for the District of Columbia
(No. l:l7-cv-02511)

Before: ROGERS and WILKINS, Circuit Judges, and SENTELLE, Senior Circuit Judge
JUDGM

This cause came on to be heard on the record on appeal from the United States District
Court for the District of Columbia and Was argued by counsel. On consideration thereof, it is

ORDERED and ADJUDGED that the judgment of the District Court appealed from in
this cause is hereby affirmed, in accordance With the opinion of the court filed herein this date.

M

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/

Ken Meadows
Deputy Clerk

Date: February 26, 2019

Opinion for the court filed by Circuit Judge Rogers.

